—Appeal by defendant from (1) a judgment of the County Court, Westchester County (Martin, J.), rendered December 13, 1983, convicting him of two counts of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence; and (2) a judgment of the same court (Braatz, J.), rendered November 2, 1984, convicting him of criminal use of drug paraphernalia in the second degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
*468Judgments affirmed.
Defendant has failed to make a factual showing sufficient to establish a prima facie case of systematic discrimination by the People (see, People v McCray, 57 NY2d 542, cert denied 461 US 961; People v Charles, 61 NY2d 321, 329). We have considered defendant’s other contentions and find them to be lacking in merit. Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.